Citation Nr: 0911409	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Restoration of 20 percent evaluation for residuals of 
right knee strain with instability, currently assigned a 
noncompensable rating.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of anterior cruciate ligament (ACL) tear with 
limitation of motion and pain, right knee.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to 
November 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia 
increased a previous 10 percent evaluation for residuals of 
right knee strain to 20 percent, effective from November 3, 
2004.

In an August 2005 rating decision, a separate 10 percent 
rating was assigned for residuals of ACL tear with limitation 
of motion and pain, right knee from November 3, 2004.  Since 
perfecting his appeal, the Veteran received a temporary 100 
percent evaluation from November 15, 2005 to January 2006, 
following right knee medial meniscectomy patellar tendon ACL 
reconstruction.  In an October 2007 rating decision, the 
evaluation for right knee strain with instability was reduced 
to a noncomepensable evaluation, while his separate 
evaluation for residuals of ACL tear with limitation of 
motion and pain, right knee was confirmed and continued as 10 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's May 2008 hearing, he claimed additional 
treatment at the VA outpatient clinic in Biloxi and 
Gainesville.  He also claimed to have been treated at an 
emergency room in the past week.  The record was held open 
for a period of 60 days to allow the Veteran the opportunity 
to submit the additional medical evidence.  To date, 
additional evidence has not been submitted by the Veteran.  
The record does not reflect treatment since his May 2007 VA 
examination.  The Board notes that VA is required to make a 
reasonable effort to assist the Veteran in obtaining evidence 
to substantiate the claim.  See 38 C.F.R. § 3.159(c)(1) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand 
is necessary to obtain the additional treatment records.

The Veteran's testimony is that his condition has worsened 
since the last VA examination performed in May 2007.  VA is 
obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. See VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy 
of the Veteran's clinical folders from the 
Biloxi, Gainesville, Lake City, Pensacola 
and Jacksonville VA facilities (and any 
other facilities identified by the Veteran 
and for which necessary authorization has 
been obtained) dated from May 2007 to 
present, and associate them with the 
claims folder.  

2.  After obtaining any necessary 
information and authorization from the 
Veteran, the RO should obtain the 
emergency room treatment records dated in 
April or May 2008 (referred to at the May 
2008 hearing), and associate them with the 
claims folder.  

3.  Schedule the Veteran for an 
examination to determine the current 
severity of the residuals of his right 
knee strain.  The claims folder must be 
made available to the examiner for review.  
Active and passive range of motion studies 
should be performed and results reported. 
The examiner should comment on any 
additional functional impairment due to 
pain on motion when evaluating the 
severity of the disability. Functional 
loss must be supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case. The 
Veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

